Citation Nr: 0832054	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  97-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
atopic dermatitis prior to August 30, 2002.

2.  Entitlement to an evaluation in excess of 60 percent for 
atopic dermatitis from August 30, 2002.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1978 to May 
1990.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (RO) which granted an increased 50 percent 
evaluation for atopic dermatitis, effective May 19, 1990.  A 
subsequent October 1995 rating decision continued the 50 
percent evaluation.  In September 2002, the veteran was 
granted an increased 60 percent evaluation effective August 
30, 2002, pursuant to revisions of the diagnostic criteria 
for evaluating skin disabilities.  

The veteran testified at an October 2000 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board had remanded the case to the RO for further 
development in December 2000 and August 2003.  The case is 
once again before the Board for review.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's service-connected 
atopic dermatitis was shown to affect the skin on most of the 
veteran's body and was manifested by hypo- and hyper 
pigmentation, erythematous papules, erythematous eczema, 
eczema foci, and scars, to include sunken scars over the left 
check, and itching and burning, and treated with cortisone 
ointment. 

2.  From August 30, 2002, the veteran was in receipt of the 
maximum evaluation available under Diagnostic Code 7806.  The 
record is devoid of pertinent medical evidence relating to 
atopic dermatitis dated from August 2002.  




CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for an evaluation 
in excess of 50 percent for atopic dermatitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.87, Diagnostic Code 7806 (2001).

2.  From August 30, 2002, the criteria for an evaluation in 
excess of 60 percent for atopic dermatitis have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.87, Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  February 
2004, August 2004, and December 2004 letters informed the 
veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  

In May 2008, the veteran was provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

While the veteran was not provided with specific pertinent 
information in accordance with Vazquez-Flores v. Peake in the 
VCAA notices cited above, cumulatively, the veteran was 
informed of the necessity of providing medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The veteran was not 
provided VCAA notice of the criteria necessary for 
entitlement to a higher disability rating such as in the form 
of a specific measurement or test result.  March 2008 VCAA 
notice informed the veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s); and provided 
examples of pertinent medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  

Thus, despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO provided 
the veteran with applicable Diagnostic Codes under which the 
veteran has been rated in an August 1996 statement of the 
case, and in January 2000 and May 2008 supplemental 
statements of the case.  A September 2002 Board remand also 
informed the veteran of potentially relevant Diagnostic Codes 
pertaining to the veteran's claim.  The veteran has been 
afforded ample opportunity to submit additional evidence in 
support of his claim and has identified relevant treatment 
records pertaining to his claim.  

The veteran's service treatment records, VA examinations, and 
a Board hearing transcript have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Board has 
remanded the current appeal on two occasions, in order to 
assist the veteran in obtaining relevant medical evidence to 
support his claim.  During an October 2000 Board hearing, the 
veteran identified relevant medical treatment from a 
dermatologist in Germany.  The veteran stated at his Board 
hearing that he would attempt to submit such records; 
however, these records were not received, and to date, the 
veteran has not provided adequate information so that VA can 
request such records.  

In further attempts to assist the veteran in the development 
of the appeal, the Board also remanded the case for a current 
VA examination.  The Board notes that the Appeals Management 
Center (AMC) made several attempts to send the veteran proper 
VCAA notice and notice of further development efforts 
pursuant to the Board's September 2002 remand order.  Three 
of these notices were undeliverable.  The RO made attempts to 
contact the veteran's family for a current address and sent 
notice to alternate addresses.  It appears that the AMC was 
able to obtain an alternate mailing address, and notice was 
sent to the veteran in March 2008, informing him of a 
scheduled VA examination.  No other address has been provided 
by the veteran to date.  The RO has done everything 
reasonably possible to provide the veteran with notice of 
examination.  The Board notes that the veteran had previously 
participated in his appeal.  

The veteran failed to report for the scheduled March 2008 
examination.  The Board finds that the veteran was provided 
adequate notice of the scheduled examination.  The Board 
finds that to date, the veteran has not shown good cause for 
his failure to report to the scheduled VA examinations.  The 
Board finds that the RO fully complied with the Board's 
remand instructions.  In light of the veteran's failure to 
cooperate, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.  See 38 
C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 
483 (1992) (holding that the duty to assist is not always a 
one-way street, or a blind alley, and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.)  The record is complete and 
the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  

The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether higher or different staged ratings are in order in 
this case.  Because the RO issued a new rating decision in 
September 2002, granting an increased 60 percent evaluation 
effective August 30, 2002, the Board will evaluate the level 
of disability both prior to and from August 30, 2002.

The veteran's service-connected atopic dermatitis is 
currently rated under Diagnostic Code 7806 for dermatitis or 
eczema.  See 38 C.F.R. § 4.118; see also 38 C.F.R. § 4.27 
(2007).  

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when evaluating a veteran's service-connected 
disability.  38 C.F.R. § 4.14 (2007).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several Diagnostic Codes; the critical element in 
permitting the assignment of several evaluations under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994).

During the pendency of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The effective 
date rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  That is, for any 
date prior to August 30, 2002, neither the RO nor the Board 
can apply the revised rating schedule.  See VAOPGCPREC 3-00. 
Subsequent to the effective date of the revised schedular 
criteria, the RO evaluated the veteran's request for an 
increased rating under both the old and the revised rating 
criteria for Diagnostic Code 7806.

Under Diagnostic Code 7806, in effect prior to August 30, 
2002, a 10 percent evaluation is assigned for eczema with 
exfoliation, exudation, or itching, if it involved an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001).  A 30 percent evaluation is assigned for 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  Id.  A maximum 50 percent 
evaluation is assigned for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Id.  Under the 
prior version of the Rating Schedule, there were no separate 
rating criteria for Diagnostic Code 7817 (dermatitis 
exfoliativa) and disabilities under this code were rated as 
eczema under Diagnostic Code 7806.  See 38 C.F.R. § 4.118 
(prior to August 30, 2002)

Diagnostic Code 7800, applicable prior to August 30, 2002, 
assigns a 0 percent (noncompensable) rating for a slight 
scar, disfiguring the head, face, or neck; a 10 percent 
rating for a moderate, disfiguring scar; a 30 percent rating 
requires for a severe scar, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles; 
and a 50 percent rating for complete or exceptionally 
repugnant deformity of one side of the face or a marked or 
repugnant bilateral disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to Aug. 30, 2002).

Under the revised Diagnostic Code 7806, effective on August 
30, 2002, a 10 percent evaluation is assigned for dermatitis 
or eczema, where there is involvement of at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  38 
C.F.R. § 4.118, Code 7806 (2007).  A 30 percent evaluation 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  A maximum evaluation 
of 60 percent requires involvement of more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.  A disability under 
Diagnostic Code 7806 may also be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800), or scars 
(Diagnostic Codes 7802, 7803, 7804, and 7805) depending on 
the predominant disability. Id.

Under the current rating schedule, disfigurement of the head, 
face, or neck is assigned a 10 percent evaluation with one 
characteristic of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective from Aug. 30, 2002).  A 30 
percent evaluation is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or; with two or three 
characteristics of disfigurement.  Id.  A 50 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features, or; with four or five 
characteristics of disfigurement.  Id.  An 80 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes, ears, cheeks, lips), or; with six or more 
characteristics of disfigurement.  Id.  

The eight characteristics of disfigurement are: a scar, 5 or 
more inches in length; a scar, at least one-quarter inch wide 
at widest part; surface contour of a scar that is elevated or 
depressed on palpation; a scar that is adherent to underlying 
tissue; hypo-or hyper-pigmented skin in an area exceeding 6 
square inches; abnormal skin texture in an area exceeding 6 
square inches; underlying soft tissue missing in an area 
exceeding 6 square inches; and indurated and inflexible skin 
in an area exceeding 6 square inches.  Id. at Note (1).  
Tissue loss of the auricle and anatomical loss of the eye are 
rated under Diagnostic Codes 6207, 6061, or 6063 as 
appropriate.  Id. at Note (2).  Unretouched color photographs 
should be considered when evaluating under these criteria.  
Id. at Note (3).

The revised Diagnostic Code 7817, effective on August 30, 
2002, provides a 10 percent rating for exfoliative dermatitis 
where there is any extent of involvement of the skin, and; 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of less than six weeks during the past 12-
month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7817 
(2007).  A 30 percent rating warrants any extent of 
involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments, or electron beam therapy 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.  A 60 
percent rating is warranted where there is generalized 
involvement of the skin without systemic manifestations, and; 
constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments, or electron beam therapy 
required during the past 12-month period.  Id.  A 100 percent 
evaluation is assigned with generalized involvement of the 
skin, plus systemic manifestations, (such as fever, weight 
loss, and hypoproteinema, and; constant or near-constant 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy required during the past 
12-month period.  Id.

A February 1992 VA authorized examination shows that the 
veteran had large red, depigmented areas afflicted with 
noticeable keratosis on the edge in the regions of the left 
cheek, neck, upper body, back, underarms, and upper legs.  On 
the neck, the skin changes were several millimeters of severe 
calluses.  Both soles of the feet showed pronounced pigmented 
spots.  The rear of the head showed areas with no hair.  

An August 1995 VA authorized examination shows that the 
veteran's skin changes were sensitive during periods of heat, 
causing burning and itching.  It worsened with exposure to 
the sun during the summer.  The veteran used a cortisone 
ointment.  A physical examination reflects hyper 
pigmentation, depigmentation, erythematous papules, and/or 
erythematous eczema in the right wrist, the bend of the right 
elbow, neck, upper chest, left side of the thorax, right 
shoulder, back, knees, ankle joints, armpits, feet, soles of 
the feet, and hands.  The veteran had infra-orbital worm-
hole-like scars on the left side.  The veteran was diagnosed 
with papules, partly follicular atopic dermatitis with 
extensive areas of hypo and hyper pigmentation which were 
cosmetically very disturbing; lupus erythematosus with 
various-shaped infra-orbital scars on the left side; left 
lumbar excision-worthy naevus-cell-naevus, acanthosis of both 
soles of the feet, and pseudacanthosis nigricans of both 
armpits. 

A November 1999 VA authorized examination shows that the skin 
of both eyebrows was red and peeling slightly.  The veteran 
had eczema foci consisting of small papules that were 
partially peeling on the upper thorax, outside of the upper 
arms, and upper legs.  The veteran had spotty hypo-and hyper 
pigmentations of the entire body.  

A February 2002 VA authorized examination shows that the 
veteran was in a good state of general health and a somewhat 
obese state of nourishment.  The veteran had hyper 
pigmentation on the cheeks, and several worm-like sunken 
scars on the left check.  There was generalized pigment 
displacement on the entire body.  There were also round foci 
with pseudo atrophically folded skin and slight peeling.  The 
veteran had hyper-keratoses on the feet.  

The examiner stated that the veteran had a generalized 
illness which manifested itself in alternating phases of 
differing intensity.  The involvement of the skin with acute 
foci at the time of the examination was less than 10 percent.  
The illness was again active and resulted in new foci.  There 
were vermiform scars on the left face that could have been 
caused by an acute viral infection or other complicating 
local inflammations.  In addition there were generalized 
hypo- and hyper pigmentations which resulted in a 
generalized, vitiliginous skin picture.  This was the result 
of recurring acute inflammations.  The examiner stated that a 
"disfigurement" was not present.  Photos of the veteran's 
face and skin were included.  

During the veteran's December 2000 Board hearing, he reported 
exacerbations of his skin condition with exposure to heat and 
with sweating.  He reported itching and burning of the rash, 
which developed into fluid filled bumps.  He was treated with 
cortisone cream and did not use any oral medications.  He 
also reported pain on the bottoms of his feet due to atopic 
dermatitis.  The veteran presented a driver's license picture 
that was taken during a period of exacerbation, which showed 
redness, or purplish bruising to both cheeks, chin, and above 
the eyes, affecting a good portion of his face.  

1.  Prior to August 30, 2002

Prior to August 30, 2002, VA authorized examinations show 
that the veteran's service-connected skin disability affected 
most of his body, and resulted in hypo- and hyper 
pigmentation, erythematous papules, erythematous eczema, 
eczema foci, and scars.  The veteran had sunken scars over 
the left check.  His skin condition was chronic, however, the 
veteran had exacerbations where new rashes formed, causing 
itching and burning.  The veteran was treated with a 
cortisone ointment without relief. 

Prior to August 30, 2002, the veteran was assigned a 50 
percent evaluation under Diagnostic Code 7806.  A 50 percent 
evaluation is the maximum available under Diagnostic Code 
7806 in effect prior to August 30, 2002.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2001).  Thus, a higher rating is 
not available under that code.  

The Board has considered whether a higher evaluation is 
available under other provisions of the code applicable prior 
to August 30, 2002.  The veteran's atopic dermatitis is shown 
by medical evidence to result in scars, including small scars 
over the left cheek.  However, prior to August 30, 2002, an 
evaluation in excess of 50 percent is not available under 
Diagnostic Codes 7800 through 7804, pertaining scars.  See 38 
C.F.R. § 4.118, Diagnostic Code 7800 - 7805 (effective prior 
to Aug. 30, 2002).  The veteran is not shown to have 
limitation of function due to his atopic dermatitis to 
warrant a separate rating under Diagnostic Code 7805.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to Aug. 
30, 2002).  Other provisions of the code pertaining to 
ratings of the skin do not apply to this case.  Therefore, 
the Board finds that prior to August 30, 2002, an evaluation 
in excess of 50 percent for atopic dermatitis is not 
warranted.  



2.  From August 30, 2002

From August 30, 2002, the veteran was assigned a 60 percent 
evaluation under Diagnostic Codes 7806.  A 60 percent 
evaluation is the maximum assignable under Diagnostic Codes 
7806, effective August 30, 2002.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).  Thus, a higher evaluation is 
not available under either Diagnostic Code 7806.  

The Board notes that a disability under Diagnostic Code 7806 
may also be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, and 7805) depending on the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).  

The Board has considered whether a higher evaluation is 
available under these Diagnostic Codes.  The veteran is not 
entitled to a higher 80 percent evaluation under Diagnostic 
Code 7800 for disfigurement of the head, face, or neck.  From 
August 30, 2002, there was no additional evidence received 
which reflects atopic dermatitis with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features of the face; or 
six or more characteristics of disfigurement as described 
under Diagnostic Code 7800, Note 1.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Therefore, the Board finds that a 
higher evaluation is not warranted under Diagnostic Code 
7800.  

An evaluation in excess of 60 percent is not available under 
Diagnostic Codes 7801, 7802, 7803, 7804 pertaining to scars.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804 (2007).  The veteran is not shown to have limitation of 
function due to his atopic dermatitis to warrant a rating 
under Diagnostic Code 7805.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2007).  

The Board has also considered weather a higher rating is 
available under Diagnostic Code 7817 for exfoliative 
dermatitis.  However, the veteran is not shown by competent 
evidence dated from August 2002 to have systemic 
manifestations such as fever, weight loss, and 
hypoproteinemia due to his atopic dermatitis and does not 
require constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments, or electron beam therapy 
required to warrant a 100 percent evaluation under that 
Diagnostic Code.  See 38 C.F.R. § 4.118, Diagnostic Code 7817 
(2007).  

The Board finds that from August 30, 2002, a higher 
evaluation is not warranted for atopic dermatitis.  

C.  Conclusion

Prior to and from August 30, 2002, the preponderance of the 
evidence is against finding that the veteran's atopic 
dermatitis warrants a higher rating evaluation.  The appeal 
is accordingly denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Prior to August 30, 2002, an increased rating for atopic 
dermatitis, in excess of 50 percent, is denied.

From August 30, 2002, an increased rating for atopic 
dermatitis, in excess of 60 percent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


